___________

                                    No. 95-3570
                                    ___________

James McAlphin,                             *
                                            *
              Appellant,                    *
                                            *
        v.                                  * Appeal from the United States
                                            * District Court for the
S. Rogers, L.P.N.; Nurse Parker; *          Eastern District of Arkansas.
Dr. Thomas, Delta Regional Unit; *              [UNPUBLISHED]
PHP Healthcare Corporation,                 *
                                            *
              Appellees.                    *


                                    ___________

                      Submitted:     June 5, 1996

                           Filed:   June 11, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


        James McAlphin appeals from the district court's1 order dismissing
his 42 U.S.C. § 1983 action.      Having carefully reviewed the parties' briefs
and the record (including the hearing transcript), we conclude the district
court    correctly   determined     that    McAlphin   failed   to   establish   that
defendants were deliberately indifferent to his serious medical needs in
violation of the Eighth Amendment.         Accordingly, we affirm the judgment of
the district court.     See 8th Cir. R. 47B.




         1
       The Honorable George Howard, Jr., United States District
Judge for the Eastern District of Arkansas, adopting the report and
recommendation of the Honorable H. David Young, United States
Magistrate for the Eastern District of Arkansas.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-